Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see pp. 7-10, filed 22 December 2021, with respect to the rejection(s) of claims 1, 6, and 10 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Suzuki et al. (U.S. PG-PUB 2011/0277011, 'SUZUKI'). Please see the Office action below for further explanation regarding the citation of the newly-applied reference to the amended claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (U.S. PG-PUB 2018/0047132 A1, 'LU') in view of Suzuki et al. (U.S. PG-PUB 2011/0277011, 'SUZUKI').
Regarding claim 6, LU discloses a control method of a display device, the display device comprising a memory device, the memory device comprising a memory array comprising a plurality of sub-arrays (LU; FIG. 1; ¶ 0023; “The address controller 106 is connected to the first memory 104 and the second memory 105. … each of the first memory [‘sub-array’] 104 and the second memory [‘sub-array’] 105 [‘memory array’] is an electrically-erasable programmable read-only memory (EEPROM) [‘memory device’]. … the display system 100 … includes a display device 108 for displaying video or images.”), each sub-array storing extended display identification data (LU; ABSTRACT; “A display controller includes a first memory, a second memory and an address controller. The first memory [first ‘sub-array’] stores first extended display identification data (EDID). The second memory [second ‘sub-array’] stores second EDID [‘plurality of sub-arrays, each sub-array storing extended display identification data’]. The address controller sets a predetermined address to one of the first memory and the second memory. The memory set with the predetermined address allows a source device to read the corresponding EDID.”), the control method comprising: 
receiving an identification data request from a host device (LU; ¶ 0003; “A source device [‘host device’], [e.g.], a personal computer or a multimedia player, may obtain [‘receiving’] the EDID [‘identification data’] of the display device through a query [‘request’] and then may provide an appropriate video format for the display device to display.”); and
determining whether to perform an identification data access process according to the identification data request (LU; ¶ 0010; “A method for providing EDID is provided. The method includes: providing … SRAM including a plurality of address intervals each storing one set of EDID; and selecting one of the address intervals and reading the corresponding EDID [‘perform an identification data access process’] from the selected address interval according to an EDID selection instruction [‘according to the identification data request’].”);
determining a target sub-array from the plurality of sub-arrays of the memory array according to a display mode of the display device and providing memory address information including a memory address of the target sub-array (LU; FIG. 1; ¶ 0024; “The first memory 104 [‘sub-array’] stores first … (EDID), to be referred to as EDID 1. The second memory 105 stores second EDID, to be referred to as EDID 2 [‘sub-array’]. The EDID includes data associated with the resolution and playback frequency of a display device. When the display device is to play video, the source device 102 needs to first obtain the EDID to provide appropriate video data. … the display controller 101 needs capabilities of supporting different resolutions and different playback frequencies [‘according to a display mode of the display device’], and so the display controller 101 needs to provide multiple sets of EDID for the source device 102 to read. … the MCU 107 may provide the correct EDID through the address controller 106 [‘determining a target sub-array from the plurality of sub-arrays of the memory array’] for the source device 102 to read. … an EDID selection instruction 111 is generated … and the MCU 107 sets a predetermined address with a predetermined definition to the corresponding memory through the address controller 106 [‘providing memory address information including a memory address of the target sub-array’] according to the EDID selection instruction 111.”); and

    PNG
    media_image1.png
    311
    342
    media_image1.png
    Greyscale

The first embodiment of LU does not explicitly or completely disclose reading extended display identification data stored in the target sub-array of the plurality of sub-arrays of the memory array according to memory address information including the memory address of the target sub-array in response to determining to perform the identification data access process, which the second embodiment of LU explicitly discloses (LU; FIG. 3; ¶ 0027; “FIG. 3 shows … a display device according to another embodiment. … the display system 100 may include three or more memories 109 [‘plurality of sub-arrays of the memory array’]. Each of the memories 109 is an EEPROM, and stores one set of EDID different from another. When an address of a predetermined EEPROM 109 is set as 0XA0 or 0XA01 [‘memory address of the target sub-array’], the source 102 recognizes this EEPROM 109 and reads the correct the EDID from the EEPROM 109 [‘reading extended display identification data stored in the target sub-array’].”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the control method of a display device of the first embodiment of LU with the reading extended display identification data stored in the target sub-array of the plurality of sub-arrays of the memory array according to memory address information including the memory address of the target sub-array in response to determining to perform the identification data access process of the second embodiment of LU. The motivation for this modification could have been to disclose the possibility of many stores within a memory array to each contain an arbitrary number of EDIDs to accommodate a plurality of display types, and further to disclose a method for correctly identifying the EEPROM containing the correct EDID at any given time.
The combined embodiments of LU do not explicitly disclose that wherein the identification data request comprises a device selection address and the step comprising: 
comparing the device selection address of the identification data request30 with a device address of the memory device; and3Appl. No. 16/706,794Reply to Office action of October 06, 2021 
determining to perform the identification data access process when the device selection address of the identification data request matches the device address of the memory device, which SUZUKI discloses (SUZUKI; ¶ 0037-38; “When DDC communication control process, the host computer 10 outputs an address that specifies a storage area of the display 12 [‘comparing the device selection address … with a device address’] in order to acquire a display identification code (… referred to as "EDID") stored in a storage area … within the display 12 [‘memory device’]. The buffer circuit 112 at the optical transmitter 16 acquires the EDID [‘perform the identification data access process’] by accessing the storage area of the display 12 through the buffer circuit 114 at the optical receiver 18, based on the address [‘identification data request matches the device address’]. The EDID acquired by the buffer circuit 112 at the optical transmitter 16 is output to the host computer 10.”).
Before the filing of the instant application, it would have been obvious to a person having ordinary skill in the art to have modified the control method of a display device as disclosed by the embodiments of LU with the comparing the device selection address of the identification data request30 with a device address of the memory device and the determining to perform the identification data access process when the device selection address of the identification data request matches the device address of the memory device of SUZUKI. The motivation for this modification could have been to implement a DDC (Display Data Channel) standard for exchanging various kinds of information between a display and a personal computer (PC) for realizing PnP (Plug and Play). According to the DDC standard, information representing permissible resolution of a display, color depth, a scanning frequency, and a model number of a product is exchanged between the PC (video source device) and the display (sink device). Through the exchange of the information, setting information of the display is transferred, and thus the setting is automatically performed to match the respective performance of various displays (SUZUKI; ¶ [0009]).
Independent claim 1 recites similar limitations and exhibits similar scope when compared to the recitation of independent claim 6; therefore, the same motivation(s) to combine references/embodiments will be maintained in the rejection of independent claim 1.
Regarding claim 1, LU-SUZUKI disclose a display device, comprising: a memory device (LU; FIG. 1; ¶ 0023; “The address controller 106 is connected to the first memory 104 and the second memory 105. … each of the first memory [‘sub-array’] 104 and the second memory [‘sub-array’] 105 [‘memory array’] is an electrically-erasable programmable read-only memory (EEPROM) [‘memory device’]. … the display system 100 … includes a display device 108 for displaying video or images.”), comprising: 
a memory array comprising a plurality of sub-arrays (LU; FIG. 1; ¶ 0023) and each sub-array storing extended display identification data (LU; FIGS. 1, 3; ABSTRACT); 
an input/output logic circuit (LU; FIG. 2A, ‘input/output (GPIO) port 201) configured to receive an identification data request comprising a device selection address from a host device (LU; FIG. 1, ‘source device 102’), determine whether to perform an identification data access process according to the identification data request (LU; ¶ 0025; “Each of the EEPROMs includes three inputs E0, E1 and E2. For one EEPROM, EDID stored in this EEPROM is the right one when the three inputs of the EEPROM are at a low level (0). … if the MCU 107 transits a low-voltage signal (0) to the inputs E1 and E2 of the first EEPROM via a first general purpose input/output (GPIO) port 201 (GPIO pin EDID_SEL_16), and transmits a high-voltage signal (1) to the inputs E1 and E2 of the second EEPROM via a second GPIO port 202 (GPIO pin EDID_SEL_26), the three inputs of the first EEPROM 104 are all at a low level (0). Thus, the EDID stored in the first EEPROM 104 may be normally read by the source device 102, and be regarded as correct EDID by the source device 102.”), compare the device selection address of the identification data request30 with a device address of the memory device, and3Appl. No. 16/706,794Reply to Office action of October 06, 2021 determine to perform the identification data access process when the device selection address of the identification data request matches the device address of the memory device; and 
a controller (LU; FIG. 1; ¶ 0024; “… the microcontroller unit (MCU) 107 may provide the correct EDID through the address controller 106 for the source device 102 to read.”) configured to determine a target sub-array from the plurality of sub-arrays of the memory array according to a display mode of the display device and provide memory address information including a memory address of the target sub-array (LU; FIG. 1; ¶ 0024); and
a control logic circuit configured to read extended display identification data (LU; ¶ 0025; “if the MCU 107 [‘microcontroller unit’ is analogous to ‘control logic circuit’] transmits a low-voltage signal (0) to the inputs E1 and E2 of the first EEPROM via a first general purpose input/output (GPIO) port 201 (GPIO pin EDID_SEL_16), and transmits a high-voltage signal (1) to the inputs E1 and E2 of the second EEPROM via a second GPIO port 202 (GPIO pin EDID_SEL_26), the three inputs of the first EEPROM 104 are all at a low level (0). … the EDID stored in the first EEPROM 104 may be normally read by the source device 102, and be regarded as correct EDID by the source device 102.”) stored in the target sub-array of the plurality of sub-arrays of the memory array according to the memory address information including the memory address of the target sub-array in response to determining to perform the identification data access process (LU; FIG. 3; ¶ 0027; “… the display system 100 may include three or more memories 109 [‘plurality of sub-arrays of the memory array’]. Each of the memories 109 is an EEPROM, and stores one set of EDID different from another. When an address of a predetermined EEPROM 109 is set as 0XA0 or 0XA01 [‘memory address of the target sub-array’], the source 102 recognizes this EEPROM 109 and reads the correct the EDID from the EEPROM 109 [‘reading extended display identification data stored in the target sub-array’].”).
Independent claim 10 recites similar limitations and exhibits similar scope when compared to the recitation of independent claim 6; therefore, the same motivation(s) to combine references/embodiments will be maintained in the rejection of independent claim 10.
Regarding claim 10, LU-SUZUKI disclose an electronic system, comprising: 
a host device configured to transmit an identification data request (LU; ¶ 0003; “A source device [‘host device’], [e.g.], a personal computer or a multimedia player, may obtain [‘receiving’] the EDID [‘identification data’] of the display device through a query [‘request’] and then may provide an appropriate video format for the display device to display.”); and 
a display device, comprising:
a memory device (LU; FIG. 1, ‘memory 104/105’; ¶ 0023), comprising: 
a memory array … ([limitation repeated verbatim in claim 1.])  (LU; FIGS. 1, 3; ABSTRACT); 
an input/output logic circuit … ([limitation repeated almost verbatim in claim 1.])  (LU; FIG. 2A, ‘input/output (GPIO) port 201); and
a control logic circuit … ([limitation repeated verbatim in claim 1.])  (LU; ¶ 0025; “if the MCU 107 [‘microcontroller unit’ is analogous to ‘control logic circuit’]); and 
a controller configured to determine the target sub-array from the plurality of sub-arrays of the memory array according to a display mode of the display device and provide the memory address information including the memory address of the target sub-array to the control logic circuit (LU; FIG. 1; ¶ 0024; “… the MCU 107 … provides the correct EDID through the address controller 106 for the source device 102 to read. For example, an EDID selection instruction 111 is generated after the user inputs the selection, and the MCU 107 sets a predetermined address with a predetermined definition to the corresponding memory through the address controller 106 according to the EDID selection instruction 111.”), such that the control logic circuit reads the extended display identification data (LU; ¶ 0025; “if the MCU 107 [‘microcontroller unit’ is analogous to ‘control logic circuit’] transmits a low-voltage signal (0) to the inputs E1 and E2 of the first EEPROM via a first … (GPIO) port 201 (GPIO pin EDID_SEL_16), and transmits a high-voltage signal (1) to the inputs E1 and E2 of the second EEPROM via a second GPIO port 202 (GPIO pin EDID_SEL_26), the three inputs of the first EEPROM 104 are all at a low level (0). … the EDID stored in the first EEPROM 104 may be normally read by the source device 102, and be regarded as correct EDID by the source device 102.”) stored in the target sub-array of the plurality of sub-arrays of the memory array according to the memory address 10information including the memory address of the target sub-array (LU; FIG. 3; ¶ 0027; “… the display system 100 may include three or more memories 109 [‘plurality of sub-arrays of the memory array’]. Each of the memories 109 is an EEPROM, and stores one set of EDID different from another. When an address of a predetermined EEPROM 109 is set as 0XA0 or 0XA01 [‘memory address of the target sub-array’], the source 102 recognizes this EEPROM 109 and reads the correct the EDID from the EEPROM 109 [‘reads the EDID stored in the target sub-array’].”).
Regarding claim 3 and claim 8, LU-SUZUKI disclose the display device of claim 1 and the control method of claim 6, wherein the steps of determining the target sub-array from the plurality of sub-arrays of the memory array according to the display mode of the display device and providing memory address information including the memory address of the target sub-array and reading the extended display identification data stored in the target sub-array of the plurality of sub-arrays of the memory array according to the memory address information in response to determining to perform the identification data access comprising: 

    PNG
    media_image2.png
    375
    671
    media_image2.png
    Greyscale

in response to determining to perform the identification data access process,
when the display device operates in a first display mode (LU; FIG. 1; ¶ 0024; “When the display device is to play video, the source device 102 needs to first obtain the EDID to provide appropriate video data. … the display controller 101 needs capabilities of supporting different resolutions and different playback frequencies, and so the display controller 101 needs to provide multiple sets of EDID for the source device 102 to read.”; [The Examiner asserts that LU is teaching that the display controller must account for different ‘display modes’ according to differences in resolution and frame-rate, which correspond to respective EDIDs.]), determining a first sub-array of the plurality of sub-arrays as the target sub-array and providing the memory address information including a memory address of the firs5t sub-array and reading the extended display identification data stored in the first sub-array of the memory array according to the memory address information including the memory address of the first sub-array (LU; FIG. 7; ¶ 0031; “FIG. 7 shows a flowchart of a method for providing EDID. … First, an SRAM is provided (step S701). The SRAM includes a plurality of address intervals [‘plurality of sub-arrays’], each storing one set of EDID [‘first sub-array’]. Next, one of the address intervals is selected according to an EDID selection [‘providing the memory address information including a memory address of the firs5t sub-array’], and the corresponding EDID is read from the selected address interval [‘reading the extended display identification data’]. …”); and
when the display device operates in second display mode, determining a second sub-array of the plurality of sub-arrays as the target sub-array and providin10g the memory address information including a memory address of the second sub-array and reading the extended display identification data stored in the second sub-array the memory array according to the memory address information including the memory address of the second sub-array ([The Examiner recognizes that this ‘second display mode … determining a second sub-array…’ is essentially the same operation as the ‘first display mode’, with a different EDID and memory address. Therefore, the immediately above teachings apply.]).
Regarding claim 4 and claim 9, LU-SUZUKI disclose the display device of claim 1 and the control method of claim 6, wherein the memory device is an electrically erasable programmable read only memory (LU; FIG. 3; ¶ 0009; “A method for providing EDID … includes providing a plurality of memories, storing one set of EDID into each of the memories, and setting an address of one of the memories as a slave address of an electrically-erasable programmable read-only memory (EEPROM) defined in an inter-integrated circuit (I2C) bus protocol.” ¶ 0023; “… each of the first memory 104 and the second memory 105 is an electrically-erasable programmable read-only memory (EEPROM).”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The Takahashi (U.S. PG-PUB 2014/0371892) reference teaches “A unique physical address is assigned to the EDID of each of the video-content reproduction device P and the sink device, and the teleconference device 100 uses the physical address to access the EDID of the device” (¶ [0122]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M COFINO whose telephone number is (303) 297-4268. The examiner can normally be reached Monday-Friday 10A-4P MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENT W CHANG can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M COFINO/Examiner, Art Unit 2619                                                                                                                                                                                                        
/KENT W CHANG/Supervisory Patent Examiner, Art Unit 2619